Citation Nr: 0840966	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-42 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for rheumatic 
heart disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
rheumatic heart disease, if so, whether the reopened claim 
should be granted.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected rheumatic heart 
disease.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
February 9 to August 23, 1961, and from June 16 to June 30, 
1962. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that denied a 
compensable evaluation for rheumatic heart disease and denied 
service connection for hypertension, to include as secondary 
to service-connected rheumatic heart disease.  The veteran 
filed a timely appeal of these decisions to the Board. 

The case was remanded in October 2006 for further 
development.

The issue of entitlement to a compensable evaluation for 
rheumatic heart disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2001, the Board denied the veteran's claim for 
service connection for hypertension secondary to service-
connected rheumatic heart disease; the veteran was notified 
in writing of the Board's determination.  The veteran 
requested that the Board reconsider its decision, and in 
September 2002, the Board denied the veteran's motion for 
reconsideration.  Therefore, the Board's August 2001 decision 
became final. 

2.  The evidence received since the Board's August 2001 
denial is not cumulative and redundant, was not previously on 
file, and raises a reasonable possibility of substantiating 
the claim.

3.  The medical evidence of record shows that the veteran's 
hypertension is not due to any event or incident of the 
veteran's period of active service and is not caused or 
aggravated by his service-connected rheumatic heart disease.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2001 Board decision 
that denied the veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
rheumatic heart disease is new and material, and the claim 
for service connection for hypertension is reopened.  38 
U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2008).

2.  Hypertension was not incurred in or aggravated by service 
and is not proximately due, the result of, or aggravated by a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
June 2002, prior to the initial adjudication of his claim in 
the August 2002 rating decision at issue.  Further VCAA 
notice was sent in October 2006.  The veteran was also 
notified of what constitutes both "new" and "material" 
evidence to reopen the previously denied claim in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
October 2006 and August 2008, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.

The veteran was afforded a VA examination in July 2002 and 
May 2004.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, Social Security Records, and VA medical 
records.  The veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  New and Material Evidence

Generally, a final decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  In 
the current case, the veteran's request to reopen his 
previously denied claim was received in September 2002, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

The Board, in an August 2001 decision, denied the veteran's 
claim for entitlement to service connection for hypertension, 
to include as secondary to service-connected rheumatic heart 
disease.  The veteran filed a Motion for Reconsideration as 
to the Board's decision.  The Motion for Reconsideration was 
denied in September 2002.  Therefore, the August 2001 Board 
decision is final.

The August 2001 Board decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 2001 Board decision, which was the last final 
adjudication that disallowed the veteran's claim.

An application to reopen the veteran's current claim was 
received by the RO in June 2002.  The evidence added to the 
record since the August 2001 Board decision includes: written 
statements from a private physician, including treatment 
reports; written statements submitted by the veteran; and two 
VA examinations dated in July 2002 and May 2004.

Specifically, a May 2002 letter from a private physician, Dr. 
C.M., contains the following notation in part: 

Given his problems related to his rheumatic heart 
disease and the significance of his hypertension, I 
feel it is imperative that this be documented in 
his notes, and will be from this point in time on, 
along with the prescription of Enalapril which he 
began taking for quite some time, increased 
throughout his visits from 5 to 10 up to 20 mg at 
the present time.

An October 2002 letter from his private physician states in 
part:

Since the veteran has been medicated for his 
hypertension, it is my medical opinion that there 
would be a normal clinical expectation for him to 
present with normal blood pressure readings.  I 
stated to you previously that [the veteran's] 
hypertension, for which he is medicated, is a 
direct result of his valvular heart disease, which 
is service-connected.  Furthermore, I told you in 
my previous letter, which you received, that 
Enalapril therapy is ongoing treatment for valvular 
heart disease and hypertension, which once again, 
is a direct result of his valvular heart disease.

The veteran underwent a VA examination in May 2004.  The VA 
examiner opined in part: 

Since I do not have too many records of his 
hypertension subsequent to his discharge and as his 
physician stated that he has been treating his 
hypertension in letter dated 5/17/02, it is as 
likely as not that he has been having hypertension.  
However, the exact onset of the hypertension and 
when he started needing treatment for hypertension 
are still unknown.  

Regarding any relationship with his rheumatic heart 
disease and hypertension, as [the veteran] does not 
have any sequelae of rheumatic valvular disease 
except he had a soft systolic murmur on his 
physical examination and subsequent echocardiogram 
did not confirm and significant rheumatic valvular 
heart disease, it is not as likely that his 
hypertension is related or aggravated by his 
rheumatic heart disease for which he is service 
connected.  Also, it has been stated by a physical 
examination in 1963, as stated above, that his 
hypertension has been documented since 1963 when he 
had a heart murmur at the same time.

The private doctor's statements and the May 2004 VA 
examination is evidence that is new, and bears directly on 
the question of whether the veteran's claim is related to 
active military service.  In the Board's opinion, this 
evidence provides a more complete picture of the veteran's 
disability and its origin, and, thus, is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim.  As such, it is considered new and 
material and the claim is reopened.

III.  Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If hypertension is manifested to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(22), (24), 106, 1110, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d). 

The veteran complains of hypertension, which he attributes to 
his service-connected rheumatic heart disease.

The veteran's active duty for training service medical 
records reflect no complaints of or treatment for 
hypertension.  The veteran's blood pressures readings were 
all within normal limits, namely 138/74 and 110/70  (See 
Report of Medical Examination dated in February 1961 and 
August 1961).
 
Subsequent to service, the veteran's Report of Medical 
Examination dated in February 1963 reflects a blood pressure 
reading of 130/76.  The examiner noted that the veteran 
reported to sick bay in February 1963 with complaints of a 
pounding heart and fast pulse.  At that time his blood 
pressure was 150/78 and his pulse was 104.  He was advised to 
consult his family physician for a complete work up.  In June 
1963, the veteran was diagnosed with hypertension.

He also received a diagnosis of  hypertension on VA 
examination in January 1998.  A consultation report dated in 
March 1998 mentioned that the veteran had a past medical 
history that included hypertension, COPD, and renal stones.

Private medical records were received from C.M., M.D.  The 
records reflect that the veteran had been followed for 
hypertension, although the clinical findings (e.g., blood 
pressure) were inconsistent with a diagnosis of hypertension.  
 
On VA cardiovascular examination in January 2000, the 
veteran's blood pressure was reported to be 140/80 in the 
right arm and 135/80 in the left arm.  Despite these findings 
which were within normal limits, the VA examiner indicated 
that the veteran had a 30-year history of hypertension.  No 
current diagnosis of hypertension was made.  The VA examiner 
indicated at that time that the veteran's hypertension had 
been aggravated by his service-connected rheumatic heart 
disease. 
 
Subsequent VA examination in April 2000 by a different VA 
examiner related that the medical opinion in January 2000 was 
not supported by the clinical evidence in the claims folder.  
 
In August 2000, the veteran's clinical records were reviewed 
by a Board of Cardiology and it was reported that he 
consistently had blood pressure readings of 120/80, with the 
exception of one reading of 140/90.  It was indicated that 
there was very little evidence that the veteran had 
hypertension.  The conclusion provided by the Board of 
Cardiology was that there was no evidence of hypertension in 
the veteran based on a review of clinical records and, as 
such, the question of whether the veteran's rheumatic heart 
disease had contributed to his hypertension was moot. 
 
A February 2001 letter was received from Dr. C.M. which 
indicated that the veteran was still being followed for 
underlying heart and lung disease related to military 
service.  Dr. C.M., however, did not indicate that the 
veteran had been diagnosed with hypertension. 

A May 2002 letter from Dr. C.M. stated in pertinent part: 

Unfortunately, [the veteran] has had hypertension 
for quite some time, and I failed to document that 
as a significant problem as he has been receiving 
ongoing treatment for his hypertension which seems 
to have accelerated most recently in spite of 
treatment.  The patient is on ACE inhibitor therapy 
and I have given him treatment for his hypertension 
through the office, as he was unable to afford the 
prescriptions on his own.

It is for that reason, therefore, that I did not 
document his hypertension or the treatment of his 
hypertension in his office notes in the past or 
present.

Given his problems related to his rheumatic heart 
disease and the significance of his hypertension, I 
feel it is imperative that this be documented in 
his notes, and will be from this point in time on, 
along with the prescription of Enalapril which he 
began taking for quite some time, increased 
throughout his visits from 5 to 10 up to 20 mg at 
the present time.

As per any attached information with regards to 
Enalapril therapy, one would know that he is 
ongoing treatment for valvular heart disease and 
hypertension as a result of his valvular heart 
disease, and therefore, the treatment as indicated 
for rheumatic heart disease....I also agree that as a 
result of his hypertension and rheumatic heart 
disease, the patient has been experiencing problems 
which, in my mind, are that of intermittent 
congestive heart failure of fluid overload.  I have 
given [the veteran] some medicines in the form of 
diuretics, that is Demadex therapy, through my 
office to use on a p.r.n. basis.  Once again, this 
was not commented on in the past, but will be 
further documented with regards to my visits, as I 
follow [the veteran] on a routine basis.

It is therefore, my opinion that [the veteran] 
suffers from problems related to rheumatic heart 
disease, hypertension, and intermittent episodes of 
congestive heart failure, all related to his 
underlying problems as we have documented.

The veteran underwent a VA examination in July 2002.  The 
examiner reviewed the claims folder and found no evidence of 
hypertension or rheumatic mitral valve disease based on 
negative echocardiograms and normal office visit blood 
pressures.  

An October 2002 letter from his private physician states in 
pertinent part:

I reviewed the VA's recent Rating Decision along 
with the VAMC Compensation examination dated July 
22, 2002 on which the aforementioned Rating was 
based.

With reasonable medical certainty, I need to take 
specific issues on this patient's behalf beginning 
with the statement in the Rating directed to [the 
veteran] that "...at your VA examination of July 22, 
2002 there was no evidence of hypertension found."  
....Since the veteran has been medicated for his 
hypertension, it is my medical opinion that there 
would be a normal clinical expectation for him to 
present with normal blood pressure readings.  I 
stated to you previously that [the veteran's] 
hypertension, for which he is medicated, is a 
direct result of his valvular heart disease, which 
is service-connected.  Furthermore, I told you in 
my previous letter, which you received, that 
Enalapril therapy is ongoing treatment for valvular 
heart disease and hypertension, which once again, 
is a direct result of his valvular heart disease.

The veteran underwent a VA examination in May 2004.  The 
examiner noted that the veteran complained of a pounding 
heart and a fast pulse in February 1963.  His blood pressure 
at the time was noted to be 150/78 and pulse rate was 104 per 
minute.  The veteran sought treatment with his family 
physician and it was concluded that the veteran had a heart 
murmur and hypertension, in which the VA examiner concurred.  
The examiner noted that other significant past medical 
history includes COPD for many years, carcinoma of prostate 
and peripheral neuropathy.  The veteran also smokes about 1 
pack per day for about 40 plus years.  The veteran told the 
examiner that he can not walk because of his dyspnea and leg 
pain.  Based on the veteran's medical history, the VA 
examiner concluded that it was as likely as not that the 
veteran had hypertension.  The examiner stated in pertinent 
part:

Since I do not have too many records of his 
hypertension subsequent to his discharge and as his 
physician stated that he has been treating his 
hypertension in letter dated 5/17/02, it is as 
likely as not that he has been having hypertension.  
However, the exact onset of the hypertension and 
when he started needing treatment for hypertension 
are still unknown.  

Regarding any relationship with his rheumatic heart 
disease and hypertension, as [the veteran] does not 
have any sequelae of rheumatic valvular disease 
except he had a soft systolic murmur on his 
physical examination and subsequent echocardiogram 
did not confirm and significant rheumatic valvular 
heart disease, it is not as likely that his 
hypertension is related or aggravated by his 
rheumatic heart disease for which he is service 
connected.  Also, it has been stated by a physical 
examination in 1963, as stated above, that his 
hypertension has been documented since 1963 when he 
had a heart murmur at the same time.

The Board is aware of Dr. C.M.'s opinions; however, he did 
not review the claims file, and his opinion regarding 
causation was based on the veteran's history.  The Board 
notes that a fully informed medical opinion is needed in 
order to clarify the etiology of any current condition.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions). 

By contrast, the May 2004 VA examiner reviewed the entire 
claims file and provided an extensive rationale for 
concluding that there was no causal relationship between the 
current hypertension and service.  Given that this opinion 
was based on a more thorough review of the veteran's history 
in regard to this disorder, the Board finds it to have 
substantially greater probative value than the private 
opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board, however, may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection hypertension, to 
include as secondary to service-connected rheumatic heart 
disease, and this claim must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension, to 
include as secondary to service-connected rheumatic heart 
disease is reopened, and the appeal is, to that extent, 
granted.

Service connection for hypertension, to include as secondary 
to service-connected rheumatic heart disease, is denied.


REMAND

In December 2000, the veteran's rheumatic heart disease was 
evaluated as 0 percent disabling, effective July 10, 1991.  
The veteran underwent a VA examination in May 2004.  The VA 
examiner noted that the veteran had a significant past 
medical history for COPD (for many years) and a leg 
condition.  He stated that the veteran's exercise capacity 
was approximately less than 4 METS due to dyspnea on 
exertion.  He further noted that he would not be able to 
provide the statement that his exercise capacity was reduce 
due to his cardiac condition and that "it [was] primarily 
reduced due to his COPD and leg condition."  He also 
mentioned that the left ventricular ejection fraction in the 
past was estimated between 55 and 70 percent.  It is unclear 
whether the ejection fraction estimate was based on the 
veteran's service connected disability.  In light of the 
foregoing, the Board believes that a medical opinion is 
needed to distinguish which symptomatology results from the 
veteran's service-connected rheumatic heart disease, rather 
than from his COPD and leg condition.

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), 
held that section 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The veteran was provided with VCAA notice letters that do not 
comply with the notice requirements outlined in Vasquez.  On 
remand, the RO should ensure that content-complying VCAA 
notice has been provided for this issue.

The Board regrets the delay associated with this; however, 
the Board believes it is necessary to ensure that the veteran 
is afforded adequate consideration with regard to his claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 
23,353-356 (April 30, 2008). 
 
The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim for 
increase.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

The letter should also notify the 
claimant that, to substantiate such a 
claim for an increased rating: 1)  the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; 2)  if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3)  the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and 4)  the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Then, the RO should schedule the 
veteran for a VA examination with an 
appropriate examiner for the purpose of 
ascertaining the severity of his service-
connected rheumatic heart disease.  All 
indicated evaluations, studies and tests 
deemed necessary should be accomplished.  
Following a comprehensive examination, 
the examiners should endeavor to 
distinguish, to the extent possible, the 
symptomatology related to the veteran's 
rheumatic heart disease from that related 
to his COPD and leg condition.  Once the 
symptomatology of each injury has been 
disassociated, the examiner should offer 
an opinion regarding the level of 
impairment caused solely by 
symptomatology of the veteran's service-
connected rheumatic heart disease in 
terms of the nomenclature set forth in 38 
C.F.R. § 4.71a, Diagnostic Code 7000.  
Specifically the examiner should opine as 
to the following:

(a)  Is the workload greater than 7 METs, 
but not greater than 10 METS, which 
results in dyspnea, fatigue, angina, 
dizziness, or syncope due to rheumatic 
heart disease?  

(b)  Is continuous medication required 
for rheumatic heart disease?

(c)  Is the workload greater than 5 METs, 
but not greater than 7 METS, which 
results in dyspnea, fatigue, angina, 
dizziness, or syncope due to rheumatic 
heart disease?  

(d)  Is there evidence of cardiac 
hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray due 
to rheumatic heart disease?

(e)  Is there more than one episode of 
acute congestive heart failure in the 
past year due to rheumatic heart disease?

(f)  Is there a left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent due to rheumatic heart 
disease?

(g)  Is there chronic congestive heart 
failure due to rheumatic heart disease?

(h)  Is there a workload of 3 METS or 
less, which results in dyspena, fatigue, 
angina, dizziness, or syncope?

(i)  Is there a left ventricular 
dysfunction with an ejection fraction of 
less than 30 percent due to rheumatic 
heart disease?

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should clearly indicate as 
such.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, to 
include the evidence of record upon 
which the examiner bases any opinion, 
in a legible report.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have an adverse effect on his claim.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, VA 
should readjudicate the veteran's claim, 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response before the claims 
folder is returned to the Board for 
further appellate consideration.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


